Citation Nr: 1014939	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the RO.  

The Veteran's January 2007 Notice of Disagreement also 
included the issues of service connection for hiatal hernia, 
hypertension, back condition and right shoulder condition.  
However, a timely Substantive Appeal (VA Form 9) was not 
filed as to those issues.  Therefore, they are not now before 
the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran's last VA audiometric examination was in October 
2008.  

The Board finds that a more current VA examination is needed 
to determine the current severity of the service-connected 
bilateral hearing loss.  

Upon remand, the RO should update the Veteran's claims file 
with any recent medical records relevant to the Veteran's 
claim.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for bilateral hearing 
loss.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The Veteran should be scheduled for a 
VA audiometric examination to ascertain 
the current level of disability of his 
service-connected bilateral hearing loss.  
All necessary studies or tests are to be 
accomplished.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
report of examination should include a 
complete depiction of the current state 
of the Veteran's disability, including 
fully describing any functional effects 
caused by his hearing disability.  

3.  Following completion of all indicated 
development, the claim for increase 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied then the 
Veteran and his representative should be 
provided with a fully responsive 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


